STEWART, Chief Justice.
This is a habeas corpus action in which Phillip T. Boden undertook to obtain his release from the custody of Ralph Walters, jailer of Hart County. Boden was committed to jail by the Honorable W. R. Gentry, judge of the Hart Circuit Court, and ordered to remain there until he purged himself of contempt. At a hearing Boden was denied a writ and he appeals.
The facts and the-applicable law developed in this action are fully set forth and construed in Boden v. McCoy, Ky., 278 S.W.2d 68, which was an original proceeding filed in this Court on the same date this action was instituted in the lower court, and *71both sought the same relief, namely, the discharge of Boden from jail where he had been incarcerated for contemptuous conduct because of his failure to pay an allowance to his wife as he had been ordered so to do by the Hart Circuit Court.
We held in the original proceeding that an order directing Boden’s release from jail would not lie. In an opinion we fully-set forth 'our views and we will not repeat them here. That opinion is determinative of this action and, for the reasons appearing therein, this action cannot be maintained.
Wherefore, the judgment is affirmed.